DETAILED ACTION
Applicants’ arguments, filed 20 October 2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 12-15, and 19-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allemann et al. (US 2011/0200530 A1).
Allemann et al. (hereafter referred to as Allemann) is drawn to a pharmaceutical kit comprising a gas-filled microvesicle, as of Allemann, title and abstract. Example 6 of Allemann appears to be most relevant; this example is reproduced below.

    PNG
    media_image1.png
    450
    412
    media_image1.png
    Greyscale

As to claim 1, the claim requires DSPC, DPPE-mPEG5000, palmitic acid, and PEG4000. All of these ingredients are taught as of the above-reproduced example.
As to claim 1, the claim requires a freeze-dried product. The lyophilized product of paragraph 0167 is understood to read on this limitation.
As to claim 1, the claim requires a range of molar ratios of DSPC, DPPE-PEG5000, and palmitic acid. Allemann teaches amounts of these ingredients; however, the amounts are taught in terms of mass rather than molar ratio. As such, it is unclear whether the amounts of DSPC, DPPE-PEG5000, and palmitic acid of Allemann are within the claimed range, and the examiner is unable to make the case that Allemann anticipates the claimed invention. Nevertheless, even if, purely en arguendo, the amounts of DSPC, DPPE-PEG5000 taught by Allemann are not within the claimed range, the skilled artisan would have been motivated to have optimized the amounts of these ingredients to have been within the claimed range. Generally, differences in concentration between the claimed invention and prior art will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. See MPEP 2144.05(II)(A). In this case, no evidence of criticality of the lipid amounts appears to have been presented. In addition, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. Also see MPEP 2144.05(II)(A). In this case, the general conditions of a freeze-dried preparation comprising DSPC, DPPE-PEG5000, and palmitic acid for use with making gas-filled microvesicles to be used for ultrasound applications has been taught by the prior art. As such, it would not have been inventive for the skilled artisan to have discovered the optimum or workable ranges of these ingredients by routine experimentation.
As to claim 1, the claim requires that the mixture of lipid components has a weight ratio of more than 0.3% to 0.5% with respect to the weight of PEG4000. Allemann is silent with respect to this ratio; however, Allemann does teach the use of a solution of 10% PEG4000 in paragraph 0166. The instant specification indicates that the use of a solution of 10% PEG4000 results in a weight ratio of 0.16% lipids with respect to PEG4000, as of page 14, bottom paragraph of the instant specification, reproduced below.

    PNG
    media_image2.png
    196
    664
    media_image2.png
    Greyscale

As such, there would have been a reasonable expectation that the amount lipids with respect to PEG4000 in Example 6 of Allemman would have been 0.16%. This is slightly lower than what is claimed; as such, for at least this reason, Allemann is not anticipatory. Nevertheless, generally, differences in concentration between the claimed invention and prior art will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. See MPEP 2144.05(II)(A). In this case, insufficient evidence of criticality of the ratio of lipid amounts to PEG4000 appears to have been presented.1 In addition, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. Also see MPEP 2144.05(II)(A). In this case, the general conditions of a freeze-dried preparation comprising DSPC, DPPE-PEG5000, and palmitic acid, along with PEG4000, for use with making gas-filled microvesicles to be used for ultrasound applications has been taught by the prior art. As such, it would not have been inventive for the skilled artisan to have discovered the optimum or workable ranges of these ingredients by routine experimentation.
As to claims 2-4, the optimization rationale provided by the examiner regarding claim 1 also applies to claims 2-4.
As to claim 12, this is an independent claim requiring a suspension of gas-filled microvesicles; however, the ingredients and numerical limitations recited by claim 1 have also been recited by claim 12. Allemann teaches a suspension of gas-filled microvesicles in paragraph 0168. Otherwise, the rationale provided by the examiner regarding claim 1 also applies to claim 12.
As to claims 13-15, the optimization rationale provided by the examiner regarding claim 1 also applies to claims 2-4.
As to claim 19, Allemann teaches sealed vials in paragraph 0167.
As to claim 20, Allemann teaches therapeutic treatment, as of Allemann, title. Allemann teaches cancer treatment as of at least paragraph 0232. The skilled artisan would have understood that cancer treatment entails identifying where the cancer is, as required by step (a) of claim 20, followed by specifically treating the cancer by applying ultrasound to where the cancer is, as required by step (b) of claim 20. The general concept of ultrasound mediated drug release is taught by paragraph 0129 of Allemann. The skilled artisan would have been motivated to have used the composition taught by Example 6 of Allemann combined with a therapeutic agent for therapeutic treatment because Allemann teaches therapeutic treatment later in the reference; this would have read on step (c) as required by the instant claims.
As to claims 21-24, the optimization rationale applied by the examiner to claim 1 also applies to claims 21-24.

Response to Arguments
Applicant has presented arguments regarding the previously applied rejection, as of applicant’s response on 20 October 2022 (hereafter referred to as applicant’s response). These arguments are addressed below.
In applicant’s response, applicant primarily addresses the issue of unexpected results related to the claimed invention. Specifically, applicant has reproduced Table 4 and an explanation of that table from pages 15-16 of the specification in to applicant’s response on page 6. That table is further reproduced below with additional annotation by the examiner.

    PNG
    media_image3.png
    323
    762
    media_image3.png
    Greyscale

As such, as best understood by the examiner, the middle row in the above-reproduced table has a weight ratio of 0.39%, which is within the 0.3% to 0.5% ratio required by claims 1 and 12. In contrast, the top example has a weight ratio of 0.78%, which is higher than the claimed range, and the bottom example has a weight ratio of 0.16%, which is lower than the claimed range. Additionally, the 0.16% range appears to best correspond with the teachings of the prior art; see page 7, bottom paragraph of the prior office action mailed on 7 June 2022.
 In order to overcome a prima facie case of obviousness based upon unexpected results, applicant must compare the claimed invention to the closest prior art. See MPEP 716.02(e). As best understood by the examiner, applicant appears to have met this burden due to the fact that the comparative example with 5-fold dilution in the above-reproduced table appears to correspond well with the prior art, as both appear to use PEG4000 and a 5-fold dilution. See page 7, bottom paragraph of the prior office action mailed on 7 June 2022.
In order to establish non-obviousness based upon unexpected results, the burden on applicant is to establish that the results are unexpected and significant. The evidence relied upon should establish that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance. See MPEP 716.02(b)(I). In this case, both the statistical significance and practical significance are unclear. The practical significance is unclear because applicant has not explained which feature of the inventive example is the practical feature that renders it to be superior to the comparative examples (though the examiner makes the guess that the Pc50 resistance to pressure is the relevant feature). Applicant has the burden of explaining the proffered data, and this burden does not appear to have been met. See MPEP 716.02(b)(II). Additionally, with only one inventive example, the examiner is unable to make the case that the improvement would have been statistically significant.
Also, unexpected results must be commensurate in scope with the claims. See MPEP 716.02(d). In this case, it is unclear whether applicant’s singular inventive example is commensurate in scope with the full claimed range. It is unclear to what extent a weight ratio of 0.39%, as in the example, would be applicable to the full scope of the 0.3% to 0.5% ratio recited by claim 1. 
The examiner notes that the nonobviousness of a broader claimed range can be supported by evidence based on unexpected results from testing a narrower range if one of ordinary skill in the art would be able to determine a trend in the exemplified data which would allow the artisan to reasonably extend the probative value thereof. See MPEP 716.02(d)(I). However, in this case, it is unclear if the tests are sufficient for the skilled artisan to determine the relevant trend since only three tests were completed.
The examiner has provided a suggestion of how the claims can be amended to overcome the applied rejection below.

Suggested Allowable Subject Matter
The examiner suggests amending the instant claims in the following manner to place the claims in condition for allowance.

Claim 1 (Proposed Amendment): A freeze-dried formulation, for preparing gas-filled microvesicles, comprising a mixture of the following lipid components: (a) distearoyl-phosphatidylcholine (DSPC), (b) dipalmitoylphosphatidyl-ethanolamine conjugated with polyethyleneglycol having a Mw of 5000 g/mol (DPPE-PEGS000) and (c) palmitic acid; said lipid components being in a respective molar amount a/b/c of 65 to 85/4 to 10/8 to 22, 
wherein the formulation further comprises polyethylene glycol 4000 g/mol (PEG4000), [[ ]]
wherein the mixture of lipid components has a weight of from more than 0.3% to 0.5% with respect to the weight of PEG4000, and
wherein, upon resuspension of the freeze-dried formulation, a suspension of gas-filled microvesicles is formed, wherein the gas-filled microvesicles have a Pc50 of 88.12 kPa to 110 kPa.

See the next page for proposed amendments to claim 12.

Claim 12 (Proposed Amendment): A suspension of gas-filled microvesicles wherein said microvesicles comprise a mixture of lipid components DSPC, DPPE-PEG and palmitic acid in a respective molar amount of 65-85/4-10/8-22, wherein the suspension further comprises PEG4000, and wherein the mixture of lipid components has a weight of from more than 0.3% to 0.5% with respect to the weight of PEG4000, wherein the microvesicles of the suspension have a Pc50 of 88.12 kPa to 110 kPa.


Reasons Why Claim Amendment is Proposed
The examiner presents the following rationale to explain why the proposed claim amendment would overcome the previously applied rejection.
As an initial matter, the proposed amendment appears to be adequately supported in the manner required by 35 U.S.C. 112(a). The instant specification discloses the minimum value of 88.12 kPa on page 15, Table 4. The instant specification discloses the maximum value of 110 kPa on page 10, lines 10-12.
The above-proposed amendment would appear to overcome the previously applied rejection for the following reasons. First, there is no evidence that the Pc50 that the examiner proposes inserting into the claim would have been inherent in the composition of Allemann et al. (US 2011/0200530 A1). In fact, the examiner previously took the position that the composition exemplified by Allemann would have had a weight ratio of 0.16% lipids with respect to PEG4000, as of page 7, bottom paragraph of the prior office action on 7 June 2022. Based upon the analysis in Table 4 of the instant specification, the skilled artisan would have expected this composition to have inherently had a Pc50 of 79.06 kPa, which is below what is required by the instant claims.
The examiner additionally notes that inherency must be based upon what is necessarily present in the prior art, not what would have resulted due to optimization of conditions. See MPEP 2112(IV). In this case, even if it would have been prima facie obvious for the skilled artisan to have optimized the weight ratio of lipids to PEG4000, the examiner cannot make the case that such optimization would have inherently resulted in the Pc50 values recited by the proposed amendment because inherency cannot be based upon what would have resulted due to optimization of conditions.
Additionally, the examiner notes that the Allemann reference does not appear to discuss the issue of Pc50. As such, there would have been no reasonable expectation that the composition of Allemann could have been optimized to achieve the required Pc50 because the skilled artisan would not have known how Allemann could have been thus optimized. In order to properly support a rejection on the basis that an invention is the result of "routine optimization", the examiner must make findings of relevant facts, and present the underpinning reasoning in sufficient detail. The articulated rationale must include an explanation of why it would have been routine optimization to arrive at the claimed invention and why a person of ordinary skill in the art would have had a reasonable expectation of success to formulate the claimed range. See MPEP 2144.05(II)(B). In this case, because Allemann does not teach the concept of Pc50, the examiner is unable to take the position that there would have been a reasonable expectation that the proposed Pc50 range could have been successfully achieved.
As an additional relevant prior art document, the examiner cites Schneider et al. (US 2005/0025710 A1). Schneider et al. (hereafter referred to as Schneider) is drawn to gas-filled microbubbles and a precursor material for forming gas-filled microbubbles. Schneider was found by the examiner during a search for the concept of Pc50 (critical pressure), which is discussed by Schneider in paragraphs 0144-0145. These paragraphs point to figures 3 and 5 of Schneider, which teach critical pressure and are reproduced below.

    PNG
    media_image4.png
    648
    715
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    704
    763
    media_image5.png
    Greyscale

The maximum heights of the above-bars are understood to be the Pc50 values. The examiner notes that the units of pressure in the above-reproduced figures differ from those in the instant claims. Specifically, in the above-reproduced figures, pressure is set forth in mmHg, whereas in the claimed invention, pressure is set forth in kPa. A value of 600 mmHg is understood to be about 80 kPa. A value of 88.12 kPa, which is the minimum value set forth by the proposed amendment, is about 661 mmHg. As best understood by the examiner, all of the above-indicated graph bars are lower than 661 mmHg with the possible exceptions of 30 days at 0.75 bar and 90 days at 0.5 bar. However, even in these cases, it is only the maximum of the error bar that may exceed 661 mmHg, not the graph bar itself that exceeds 661 mmHg. As such, it is the examiner’s understanding that the Pc50 of 88.12 kPa to 110 kPa, as of the proposed claims, would appear to be significantly greater than the Pc50 values taught by Schneider.


Conclusion
No claim is allowed at this time.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The issue of criticality of this quantity in terms of unexpected results is discussed in the “Response to Arguments” section of this office action.